Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
December 29, 2015 (the “Effective Date”), by and between RetailMeNot, Inc., a
Delaware corporation (the “Company”), and J. Scott Di Valerio, an individual
(the “Executive”).

 

  1. EMPLOYMENT TERMS AND DUTIES

1.1 Employment. The Company hereby employs Executive, and Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement.

1.2 Duties. Executive shall serve as Chief Financial Officer and shall report
directly to the Company’s President and Chief Executive Officer (“CEO”).
Executive shall commence employment on December 29, 2015. Executive shall have
the authority, and perform the duties customarily associated with his title and
office together with such additional duties as may from time to time be assigned
by the CEO. During the term of Executive’s employment hereunder, Executive shall
devote his full working time and efforts to the performance of his duties and
the furtherance of the interests of the Company and shall not be otherwise
employed.

1.3 Term. Subject to the provisions of Section 1.5 below, the term of employment
of Executive under this Agreement shall commence on the Effective Date and shall
continue until terminated by either party (the “Employment Term”). Upon
termination of this Agreement, this Agreement shall expire and have no further
effect, except as otherwise provided in Section 4.4 below.

1.4 Compensation and Benefits.

1.4.1 Base Salary. In consideration of the services rendered to the Company
hereunder by Executive and Executive’s covenants hereunder and in the Company’s
Proprietary Information and Inventions Agreement, during the Employment Term,
the Company shall pay Executive a gross salary of $370,000 per year (the “Base
Salary”), less statutory and other authorized deductions and withholdings,
payable in accordance with the Company’s regular payroll practices. This salary
will be eligible for increase from time to time in accordance with the employee
compensation policies then in effect.

1.4.2 Bonus Plan. Executive may be entitled to participate in the Company’s
employee bonus plans as may be authorized by the Company’s Board of Directors
(“Board”) from time to time (any bonus paid pursuant to such plans, the
“Bonus”). Executive’s annual aggregate target bonus base for calendar year 2016
(the “Bonus Base”) will be equal to 70% of Executive’s then current Base Salary.
The Bonus objectives will be created by the CEO, after consultation with
Executive. The Bonus shall be less statutory and other authorized deductions and
withholdings and payable at the times when other management bonuses are paid.
Executive must be an employee at the time that Bonuses are paid to be eligible
to receive a Bonus.

1.4.3 Benefits Package; Business Expenses. As an employee of the Company,
Executive will be eligible to enroll in the Company’s benefit programs as they
are established from time to time. Upon receipt from Executive of supporting
receipts to the extent required by applicable income tax regulations and the
Company’s reimbursement policies, the Company shall reimburse Executive for
out-of-pocket business expenses reasonably incurred by Executive in connection
with his employment hereunder.

 

1



--------------------------------------------------------------------------------

1.4.4 Equity Compensation.

(a) Subject to the approval of the Compensation Committee of the Board of
Directors (the “Compensation Committee”), the Company will grant to Executive
non-qualified options to purchase 265,000 shares of the Company’s Series 1
common stock (the “Employment Option”) with an exercise price per share equal to
the fair market value on the date of grant of the Employment Option. The
Employment Option will vest with respect to 25% of the shares on the one year
anniversary of the designated vesting commencement date, which shall be no later
than the date on which Executive’s employment commences, with the remaining
shares vesting in a series of thirty-six (36) successive equal monthly
installments thereafter, subject to Executive’s continued employment with the
Company on each vesting date.

(b) Subject to the approval of the Compensation Committee, the Company will also
grant to Executive restricted stock units entitling Executive to receive 130,000
shares of the Company’s Series 1 common stock (the “Employment RSUs”). The
Employment RSUs will vest with respect to 25% of the shares on the one year
anniversary of the designated vesting commencement date, which shall be no later
than the date on which Executive’s employment commences, with the remaining
shares vesting in a series of three (3) equal annual installments thereafter,
subject to Executive’s continued employment with the Company on each vesting
date.

(c) Subject to the approval of the Compensation Committee, the Company will also
grant Executive non-qualified options to purchase shares of the Company’s Series
1 common stock and restricted stock units entitling Executive to receive shares
of the Company’s Series 1 common stock valued at $500,000 (in the aggregate) in
conjunction with the Company’s 2016 equity grant refresh cycle for executives.
The valuation methods used, and the date of grant, vesting schedule and other
terms of such equity awards shall be consistent with those provided to other
Company executives.

(d) The Employment Option and Employment RSUs and the equity awards referred to
in Section 1.4.4(c) will be governed by the RetailMeNot, Inc. 2013 Equity
Incentive Plan, as amended (the “Plan”) and related award documents.

1.4.5 Place of Employment; Relocation Expense Reimbursement. Executive’s place
of employment shall be Austin, Texas. The Company will reimburse Executive for
up to $100,000 of reasonable expenses incurred in connection with Executive’s
relocation to Austin, Texas. To be eligible for reimbursement under this
Section 1.4.5, expenses (a) may be incurred no later than 12 months after the
date of Executive’s commencement of employment pursuant to this Agreement,
(b) must be submitted with appropriate supporting documentation within 60 days
of the date such expense was incurred, and (c) shall not include moving of
specialty items (including but not limited to boats, motorcycles, grand pianos,
vintage collections or exotic animals), more than two automobiles or temporary
housing exceeding two months in duration. Any amounts paid to Executive are
subject to repayment by Executive if he ceases to be employed by the Company
pursuant to Sections, 1.5.2 (Voluntary Termination) or 1.5.3 (Termination for
Cause) below during the first year of employment or to repay in full all amounts
paid under this Section 1.4.5 if Executive fails to move to Austin, Texas on or
before the first anniversary of his employment with the Company. Executive will
be responsible for any tax consequences associated with payments made pursuant
to this Section 1.4.5.

 

2



--------------------------------------------------------------------------------

1.5 Termination. Executive’s employment and this Agreement (except as otherwise
provided hereunder) shall terminate upon the occurrence of any of the following,
at the time set forth therefor (the time of any such termination being the
“Termination Date”):

1.5.1 Death or Disability. Immediately upon the death of Executive or a
determination by the Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than 180 days, due to a mental or physical illness or
incapacity, unless otherwise required by law (“Disability”) (termination
pursuant to this Section 1.5.1 being referred to herein as termination for
“Death or Disability”).

1.5.2 Voluntary Termination. Thirty days following Executive’s written notice to
the Company of termination of employment without Good Reason (as defined in
Section 1.6.3); provided, however, that the Company may waive all or a portion
of the 30 days’ notice and accelerate the effective date of such termination
(and the Termination Date) (termination pursuant to this Section 1.5.2 being
referred to herein as “Voluntary” termination).

1.5.3 Termination For Cause. Immediately following notice of termination for
Cause (as defined in the Plan) given by the Company; provided that if the
alleged basis for Cause is pursuant to clause (ii) or clause (iii) of the
definition of Cause under the Plan, the Company has provided Executive specific
written notice of the alleged basis for Cause and Executive has not cured the
alleged cause within fifteen (15) days thereafter. In addition, Executive’s
failure to relocate to Austin, Texas (or within 20 miles thereof) within one
year of the Effective Date shall constitute “Cause” under this Agreement.

1.5.4 Termination Without Cause. Notwithstanding any other provisions contained
herein, including, but not limited to Section 1.3 above, the Company may
terminate Executive’s employment immediately following notice of termination
without Cause given by the Company (termination pursuant to this Section 1.5.4
being referred to herein as termination “Without Cause”).

1.5.5 Resignation for Good Reason. Thirty (30) days following Executive’s
written notice to the Company of Executive’s intent to resign for Good Reason
(as defined herein), provided that Company has not remedied the breach
identified by Executive within this 30-day notice period, and provided further
that Executive has provided Company written notice of Executive’s intent to
resign for Good Reason within ninety (90) days of the occurrence of the event
providing “Good Reason” to resign. For purposes of this Agreement,

“Good Reason” shall mean Executive’s resignation in connection with a Change in
Control following (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, other than where Executive is asked
to assume substantially similar duties and responsibilities in a larger entity
after such Change in Control; (ii) a reduction in the Executive’s level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs as established from time
to time) by more than 10%; (iii) a relocation of the Executive’s place of
employment by more than 20 miles from the Company’s current offices in Austin,
Texas; or (iv) the liquidation or complete dissolution of the Company; provided,
however, that upon the occurrence of any event described in (i), (ii) or
(iii) hereof shall constitute a Resignation for Good Reason, if and only if such
change, reduction or relocation is effected without Executive’s consent.

1.5.6 Other Remedies. Termination pursuant to Section 1.5.3 above shall be in
addition to and without prejudice to any other right or remedy to which the
Company may be entitled at law, in equity, or under this Agreement.

 

3



--------------------------------------------------------------------------------

1.6 Severance and Termination.

1.6.1 Voluntary Termination, Termination for Cause, Termination for Death or
Disability. In the case of a termination of Executive’s employment hereunder for
Death or Disability in accordance with Section 1.5.1 above, or Executive’s
Voluntary termination of employment hereunder in accordance with Section 1.5.2
above, or a termination of Executive’s employment hereunder for Cause in
accordance with Section 1.5.3 above, (i) Executive shall not be entitled to
receive payment of, and the Company shall have no obligation to pay, any
severance or similar compensation attributable to such termination, other than
Base Salary earned but unpaid, vested benefits under any employee benefit plan,
and any unreimbursed expenses pursuant to Section 1.4.3 hereof incurred by
Executive as of the Termination Date, and (ii) the Company’s other obligations
under this Agreement shall immediately cease.

1.6.2 Termination Without Cause or Resignation for Good Reason – Not In
Connection with A Change in Control. Subject to the provisions set forth in this
Agreement, in the case of a termination of Executive’s employment hereunder
Without Cause in accordance with Section 1.5.4 above or a resignation with Good
Reason in accordance with Section 1.5.5 above, the Company shall pay Executive
the following severance package (“Severance Package”): (i) an amount equivalent
to six months’ of Executive’s then Base Salary, subject to the tax withholding
specified in Section 1.4.1 above, payable as set forth herein (“Severance
Payment”), (ii) to the extent Executive participates in any medical,
prescription drug, dental, vision and any other “group health plan” of the
Company immediately prior to Executive’s Termination Date, the Company shall pay
to Executive in a lump sum a fully taxable cash payment in an amount equal to
six times the monthly premium cost to Executive of continued coverage for
Executive (and for Executive’s spouse and dependents to the extent participating
in such plans immediately prior to the Termination Date) that would be incurred
for continuation coverage under such plans in accordance with Section 4980B of
the Internal Revenue Code of 1986, as amended, and Part 6 of Title 1 of the
Employee Retirement Income Security Act of 1986, as amended, less applicable tax
withholding, payable on the first payday following the 30th day after
Executive’s termination date; provided that Executive may, but is not obligated
to, use such payment toward the cost of continuation coverage premiums, and
(iii) if such termination or resignation occurs within the twelve (12) month
period following the commencement of Executive’s employment hereunder, then
accelerated vesting of that number of unvested shares subject to equity grants
issued to Executive by Company that would have vested during the twelve
(12) month period following such termination or resignation in the absence of
such termination or resignation. The Company’s obligation to provide Executive
with the Severance Package is contingent upon Executive’s execution of a general
release of claims satisfactory to the Company, with such release becoming
effective on or before 30 days following Executive’s termination date
(“Severance Condition”). Payment of the Severance Payment will commence on the
first payday following the 30th day after Executive’s termination date and
continue over a six month period in equal installments, with payments made on
Company’s regular paydays. Such release will not affect Executive’s continuing
obligations to the Company under the Proprietary Information and Inventions
Agreement. The Company’s obligation to pay and Executive’s right to receive the
Severance Package set forth herein shall cease in the event of Executive’s
material breach of any of his obligations under this Agreement or the
Proprietary Information and Inventions Agreement.

1.6.3 Termination Without Cause or Resignation for Good Reason – In Connection
with a Change in Control. Subject to the provisions set forth in this Agreement,
in the case of a termination of Executive’s employment hereunder Without Cause
in accordance with Section 1.5.4 above or the resignation of Executive’s
employment hereunder for Good Reason in accordance with Section 1.5.5 above, in
each case, 60 days prior to, upon or within 12 months after a Change in Control,
the Company shall provide the following severance package (“CIC Severance
Package”): (i) Company shall pay Executive an amount equivalent to 12 months of
Executive’s then Base Salary plus one-hundred

 

4



--------------------------------------------------------------------------------

percent of Executive’s Bonus Base, subject to the tax withholding specified in
Sections 1.4.1 and 1.4.2 above, payable as set forth herein (“CIC Severance
Payment”); (ii) to the extent Executive participates in any medical,
prescription drug, dental, vision and any other “group health plan” of the
Company immediately prior to the Termination Date, the Company shall pay to
Executive in a lump sum a fully taxable cash payment in an amount equal to 12
times the monthly premium cost to Executive of continued coverage for Executive
(and for Executive’s spouse and dependents to the extent participating in such
plans immediately prior to the Termination Date) that would be incurred for
continuation coverage under such plans in accordance with Section 4980B of the
Internal Revenue Code of 1986, as amended, and Part 6 of Title 1 of the Employee
Retirement Income Security Act of 1986, as amended, less applicable tax
withholding payable on the first payday following the 30th day after Executive’s
termination date (Executive may, but is not obligated to, use such payment
toward the cost of continuation coverage premiums); and (iii) one-hundred
percent (100%) of any unvested shares subject to any equity grants issued to
Executive by Company shall accelerate and vest and become exercisable in full.
Company’s obligation to provide Executive with the CIC Severance Package is
contingent upon Executive’s execution of a general release of claims
satisfactory to the Company, with such release becoming effective on or before
30 days following Executive’s termination date. Such release will not affect
Executive’s continuing obligations to the Company under the Proprietary
Information and Inventions Agreement. Payment of the CIC Severance Payment will
commence on the first payday following the 30th day after Executive’s
termination date and continue over a 12-month period in equal installments, with
payments made on Company’s regular paydays. The Company’s obligation to pay and
Executive’s right to receive the CIC Severance Package set forth herein shall
cease in the event of Executive’s material breach of any of his obligations
under this Agreement or the Proprietary Information and Inventions Agreement.

“Change in Control” shall mean (i) a merger or consolidation or the sale, or
exchange by the stockholders of the Company of all or substantially all of the
capital stock of the Company, where the stockholders of the Company immediately
before such transaction do not obtain or retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock or other voting
equity of the surviving or acquiring corporation or other surviving or acquiring
entity, in substantially the same proportion as before such transaction, or
(ii) the sale or exchange of all or substantially all of the Company’s assets
(other than a sale or transfer to a subsidiary of the Company as defined in
Section 424(f) of the Internal Revenue Code of 1986, as amended) where the
stockholders of the Company immediately before such sale or exchange do not
obtain or retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock or other voting equity of the corporation or other
entity acquiring the Company’s assets, in substantially the same proportion as
before such transaction

1.7 Application of Section 409A.

1.7.1 All references in this Agreement, however phrased, to the termination of
Executive shall mean, and be deemed to occur where there has been, a “separation
from service” within the meaning of the Section 409A Regulations under the
Internal Revenue Code with respect to payment of amounts that are deemed
deferred compensation subject to the Section 409A Regulations. Furthermore, to
the extent that Executive is a “specified employee” within the meaning of the
Section 409A Regulations as of the date of Executive’s separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of Executive’s separation from service shall be paid to Executive before
the date (the “Delayed Payment Date”) which is the first day of the seventh
month after the date of Executive’s separation from service or, if earlier, the
date of Executive’s death following such separation from service, and all such
amounts that would, but for this sentence, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.

 

5



--------------------------------------------------------------------------------

1.7.2 Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Code. However, Company does not guarantee any particular tax effect for
income provided to Executive pursuant to this Agreement. In any event, except
for Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to Executive, Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to Executive pursuant to this Agreement.

1.7.3 Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made the
earliest of (i) the date called for under Company’s applicable policies,
(ii) the time provided by this Agreement, and (iii) the end of the year after
the year in which such expense was incurred; and (3) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

1.7.4 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

1.8 Golden Parachute Provisions.

1.8.1 Except as otherwise expressly provided in an agreement between Executive
and the Company, if any payment or benefit the Executive would receive in
connection with a Change in Control from the Company or otherwise (a “Payment”)
would (A) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (B) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal to
the Reduced Amount. The “Reduced Amount” will be either (i) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax, or (ii) the largest portion, up to and including the total, of
the Payment, whichever amount ((i) or ii)), after taking into account all
applicable federal, state, provincial, foreign, and local employment taxes,
income taxes, and the Excise Tax, results in the Executive’s receipt, on an
after-tax basis, of the greatest economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of Stock
Awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to the Executive. Within
any such category of Payments (that is, (1), (2), (3) or (4)), a reduction will
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A of the Code and then with respect to amounts that
are “deferred compensation.” In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Executive’s
applicable type of stock award (i.e., earliest granted Stock Awards are
cancelled last). If Section 409A of the Code is not applicable by law to
Executive, the Company will determine whether any similar law in the Executive’s
jurisdiction applies and should be taken into account.

1.8.2 The professional firm engaged by the Company for general tax purposes as
of the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section1.8. If the professional
firm so engaged by the Company is serving as an accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company

 

6



--------------------------------------------------------------------------------

shall appoint a nationally recognized independent registered public accounting
firm to make the determinations required hereunder. The Company shall bear all
expenses with respect to the determinations by such professional firm required
to be made hereunder. Any good faith determinations of the professional firm
made hereunder shall be final, binding and conclusive upon the Company and the
Executive.

 

  2. PROTECTION OF COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS.

Executive is currently a party to, or will enter into concurrent with the
execution of this Agreement, the Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A and incorporated
herein by this reference. The Proprietary Information and Inventions Agreement
survives the execution and termination of this Agreement and/or the termination
of Executive’s employment with the Company.

 

  3. REPRESENTATIONS AND WARRANTIES BY EXECUTIVE

Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms,
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company. Executive has not entered
into, and agrees that he will not enter into, any agreement either written or
oral in conflict herewith.

 

  4. MISCELLANEOUS

4.1 Notices. All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed (postage prepaid by certified or
registered mail, return receipt requested), by confirmed e-mail transmission, or
by overnight courier to the parties at the following addresses:

If to the Executive, to:

J. Scott Di Valerio

c/o RetailMeNot, Inc.

301 Congress Avenue, Suite 700

Austin, Texas 78701

If to the Company, to:

RetailMeNot, Inc.

301 Congress Avenue, Suite 700

Austin, Texas 78701

Attn: General Counsel

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 4.1, be deemed given upon
delivery, and (ii) if delivered by e-mail, mail or

 

7



--------------------------------------------------------------------------------

overnight courier in the manner described above to the address as provided in
this Section 4.1, be deemed given upon receipt. Any party from time to time may
change its address or other information for the purpose of notices to that party
by giving written notice specifying such change to the other parties hereto.

4.2 Authorization to be Employed. This Agreement, and Executive’s employment
hereunder, is subject to Executive’s satisfactory completion of a background
check and Executive providing the Company with legally required proof of
Executive’s authorization to be employed in the United States of America within
three days of Executive’s first day of employment.

4.3 Entire Agreement. This Agreement, and the attached exhibits, supersede all
prior discussions and agreements among the parties with respect to the subject
matter hereof, and contain the sole and entire agreement between the parties
hereto with respect thereto.

4.4 Survival. The respective rights and obligations of the parties that require
performance following expiration or termination of this Agreement, including but
not limited to Sections 1.6.2, 1.6.3, 2, and 4, shall survive the expiration or
termination of this Agreement, the Employment Term and/or the Executive’s
employment with the Company.

4.5 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

4.6 Amendment. This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto.

4.7 Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

4.8 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and the Company’s
successors and assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other person.

4.9 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of the Company. Executive shall not be entitled to
assign or delegate his rights or obligations under this Agreement.

4.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

4.11 Severability. The Company and Executive intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly, if
a court of competent jurisdiction determines that the scope and/or operation of
any provision of this Agreement is too broad to be enforced as written, the
Company and Executive intend that the court should reform such provision to such
narrower scope and/or operation as it determines to be enforceable. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject

 

8



--------------------------------------------------------------------------------

to reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.

4.12 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS EXECUTED
AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.

4.13 Arbitration. In the event of any dispute or claim relating to or arising
out of Executive’s employment relationship with Company, this Agreement, or the
termination of Executive’s employment with Company for any reason, Executive and
Company agree that all disputes shall be fully resolved by confidential, binding
arbitration conducted by a single neutral arbitrator in Austin, Texas through
the American Arbitration Association (“AAA”) pursuant to the AAA’s Employment
Arbitration Rules then in effect, which are available online at the AAA’s
website at www.adr.org or by requesting a copy from the Human Resources
Department. The arbitrator shall permit adequate discovery and is empowered to
award all remedies otherwise available in a court of competent jurisdiction and
any judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction. The arbitrator shall issue an award in writing and state the
essential findings and conclusions on which the award is based. To the fullest
extent permitted by applicable law, by signing this Agreement, Executive and
Company both waive the right to have any disputes or claims tried before a judge
or jury. Executive and Company further agree that Company shall have the right
to forgo arbitration and seek injunctive relief from the courts if Executive
breaches the Proprietary Information and Inventions Agreement. The mutual
promise by Company and Executive to arbitrate any and all disputes between them,
rather than litigate them before the courts or other bodies, provides the
consideration for this agreement to arbitrate.

4.14 Indemnification. Executive will be covered under Company’s insurance
policies and, subject to applicable law, will be provided indemnification to the
maximum extent permitted by Company’s bylaws, certificate of incorporation and
standard form of indemnification agreement, with such insurance coverage and
indemnification to be in accordance with Company’s standard practices for senior
executive officers but on terms no less favorable than provided to any other
Company senior executive officer.

4.15 Counterparts. This Agreement may be executed in any number of counterparts,
including by .PDF or electronic signature, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first written above.

 

“COMPANY” RETAILMENOT, INC. By:  

/s/ Cotter Cunningham

Name:   Cotter Cunningham Title:   President and Chief Executive Officer
“EXECUTIVE” J. SCOTT DI VALERIO

/s/ J. Scott Di Valerio

Executive’s Signature

 

10



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

11